DETAILED ACTION
This office action is in response to amendments filed on 01/11/2022.
Claims 1-7, and 17-25 are pending of which claims 1 and 17 are independent claims, and claims 8-16 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 17-25 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by US. Pub. 20180270877 to Lee (hereinafter “Lee”).

Regarding claim 1: Lee discloses a slice-based communications method, comprising: sending, by an access and mobility management function (AMF) node in a visited public land mobile network (VPLMN) for a terminal device, (Lee,  for the first step, see paragraphs [0101-0102], FIG. 7, a terminal (UE) sends a registration request message for connection to a VPLMN; if the registration request message is received, the corresponding access and mobility management function (AMF) for the VPLMN connects to a subscriber information database(UDM) of the HPLMN to check the subscription information of the terminal and the UDM determines whether the terminal has the right to use the corresponding slice based on the subscription information of the terminal and the roaming agreements concluded between the HPLMN and VPLMN, and sends the AMF the slice information for use by the terminal in the VPLMN, and the AMF determines whether to accept the request based on the subscription information received from the UDM and the local policy, and sends the terminal a registration accept message to permit connection), a first request message to a network slice selection function (NSSF) node in the VPLMN for the terminal device; receiving, by the NSSF node in the VPLMN, the first request message from the AMF node Lee,  for the first step, see paragraphs [0137-0138], FIG. 11, the terminal (UE) sends a registration request message for connection to a VPLMN, the AMF sends the UDM a subscription request, and the UDM sends the AMF a subscription response, the AMF sends to a vNF the slice information requested by the terminal, the vNF may be a network slice selection function for administrating network slices of the VPLMN or a network repository function for administrating network nodes of the VPLMN, and see paragraph  [0154] , the vNF taking charge of this role may be a network slice selection function (NSSF)  and sending, by the NSSF node in the VPLMN, a response message to the AMF node, wherein the response message  comprises allowed network slice selection assistance information (NSSAI), wherein the allowed NSSAI is NSSAI of  the VPLMN, and the response message further comprises another NSSAI of a home public land mobile network (HPLMN) that corresponds to the NSSAI of the VPLMN (Lee, see paragraph[0090], the term "slice information (slice info)" denotes network slice selection assistance information (NSSAI) or single NSSAI (s-NSSAI); the NSSAI is a collection of S-NSSAI; the slice info for an HPLMN denotes the slice information value determined by the HPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the HPLMN; the slice info for a VPLMN denotes the slice information value determined by a VPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the VPLMN based on the agreement between HPLMN and VPLMN), the NSSAI of the VPLMN and the another NSSAI of the HPLMN are two different NSSAI (Lee,  for the first step, see paragraphs [0108-0110], FIG. 8A,  a subscriber information database (UDM) may replace  the selected slice info for the HPLMN with the slice info for the VPLMN value based on the roaming agreements and include the slice info for the VPLMN in the message; the AMF may determine whether the slice info for the VPLMN received from the UDM indicates a slice currently available in the VPLMN based on the local policy and roaming agreements; if the terminal has not requested any slice, the slice allowed for use by the terminal  may be a default slice selected based on the subscription information stored in the UDM, and afterward, when the terminal requests for PDU session setup, the terminal sends the PDU session setup request message including the S-NSSAI value of the VPLMN mapped to the application).  

Regarding claim 2: Lee discloses the method according to claim 1, wherein the response message further comprises slice instance identification information corresponding to each single network slice selection assistance information (S-NSSAI) in the allowed NSSAI (Lee, see paragraph [0090], the term "slice information (slice info)" denotes network slice selection assistance information (NSSAI) or single NSSAI (s-NSSAI); the NSSAI is a collection of S-NSSAI).  

Regarding claim 3. (Currently Amended) The method according to claim 1, wherein the first request message comprises first NSSAI, the allowed NSSAI is determined based on the first NSSAI, and one of: the first NSSAI is associated with subscribed NSSAI, the first NSSAI is associated with configured NSSAI, or the first NSSAI is associated with the subscribed NSSAI and the configured NSSAI (Lee,  for the first step, see paragraph [0112-0113], there are many factors involved to determine the allowed slices corresponding to HPLMN and VPLMN, an AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements, i.e., the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy; and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN and slice info for the HPLMN that corresponds to VPLMN allowed slices, i.e., after determining the allowed slice info for the HPLMN, the UDM may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value for use in the VPLMN as the subscription  by the terminal; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy; the AMF sends the terminal the registration accept message including the allowed slice info for the VPLMN and the slice info for the HPLMN to correspond each other ).  

Regarding claim 4: Lee discloses the  method according to claim 1, wherein the first request message comprises identification information of the terminal device, and the method further comprises: querying, by the NSSF node, subscription information of the terminal device based on the identification information(Lee, see paragraphs [0137-0138], FIG. 11, the terminal (UE) sends a registration request message for connection to a VPLMN, the AMF sends the UDM a subscription request, and the UDM sends the AMF a subscription response, the AMF sends to a vNF the slice information requested by the terminal, the vNF may be a network slice selection function for administrating network slices of the VPLMN or a network repository function for administrating network nodes of the VPLMN, and see paragraph  [0154] , the vNF taking charge of this role may be a network slice selection function (NSSF)) wherein the subscription information comprises subscribed NSSAI of the terminal device, and the allowed NSSAI is associated with the subscribed NSSAI (Lee, see paragraph[0136], FIG. 11, a terminal registration process in a roaming network where a slice selection and mapping operation may be performed by a network function, rather than  by an AMF and UDM as disclosed in paragraph [0139], where a vNF determines a slice available for use by the terminal by communicating with an hNF; the hNF may be a network slice selection function for administrating network slices of the HPLMN, a network repository function for administrating network nodes of the HPLMN or a UDM for managing subscriber information).  

Regarding claim 5: Lee discloses the method according to claim 4, wherein the subscription information of the terminal device further comprises a type of the terminal device, and the first request message further comprises the type of the terminal device (Lee, see paragraph [0112] Upon receipt of the registration request message, the AMF may send the UDM the subscription request message including the requested slice info for the HPLMN that has been received from the terminal, where the UDM may finally select a slice for use by the terminal based on the subscription information and send the AMF the subscription response message including the allowed slice info for the HPLMN; the AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy, and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN) (Lee, see paragraph [0099], FIG. 6, a terminal may subscribe to an HPLMN to use a specific slice; the terminal has the information on the slice to use, and the slice information may be stored in association with the applications running in the terminal in an application-specific manner; the HPLMN stores terminal-specific subscription information in a subscriber information database (UDM), and  the UDM stores the subscription information of UE A, and the subscription information may include the slice information available for use by the UE A).

Regarding claim 6: Lee discloses the method according to claim 1, wherein the response message further comprises service area information corresponding to the allowed NSSAI(Lee, see paragraph [0112] Upon receipt of the registration request message, the AMF may send the UDM the subscription request message including the requested slice info for the HPLMN that has been received from the terminal, where the UDM may finally select a slice for use by the terminal based on the subscription information and send the AMF the subscription response message including the allowed slice info for the HPLMN; the AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy, and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN).  

Regarding claim 7: Lee discloses the method according to claim 6, further comprising: sending, by the NSSF node, a correspondence between NSSAI and a service area of the NSSAI to the AMF node( Lee, see paragraphs [0137-0138], FIG. 11, the terminal (UE) sends a registration request message for connection to a VPLMN, the AMF sends the UDM a subscription request, and the UDM sends the AMF a subscription response, the AMF sends to a vNF the slice information requested by the terminal, the vNF may be a network slice selection function for administrating network slices of the VPLMN or a network repository function for administrating network nodes of the VPLMN, and see paragraph  [0154] , the vNF taking charge of this role may be a network slice selection function (NSSF))

Regarding claim 17: Lee discloses a slice-based communications system, comprising: an access and mobility management function (AMF) node in a visited public land mobile network (VPLMN) for a terminal device (Lee, see paragraphs [0101-0102], FIG. 7, a terminal (UE) sends a registration request message for connection to a VPLMN; if the registration request message is received, the corresponding access and mobility management function (AMF) for the VPLMN connects to a subscriber information database(UDM) of the HPLMN to check the subscription information of the terminal and the UDM determines whether the terminal has the right to use the corresponding slice based on the subscription information of the terminal and the roaming agreements concluded between the HPLMN and VPLMN, and sends the AMF the slice information for use by the terminal in the VPLMN, and the AMF determines whether to accept the request based on the subscription information received from the UDM and the local policy, and sends the terminal a registration accept message to permit connection), configured to send a first request message; and a network slice selection function (NSSF) node in the VPLMN for the terminal device, configured to receive the first request message from the AMF node; and send a response message to the AMF node (Lee, see paragraphs [0137-0138], FIG. 11, the terminal (UE) sends a registration request message for connection to a VPLMN, the AMF sends the UDM a subscription request, and the UDM sends the AMF a subscription response, the AMF sends to a vNF the slice information requested by the terminal, the vNF may be a network slice selection function for administrating network slices of the VPLMN or a network repository function for administrating network nodes of the VPLMN, and see paragraph  [0154] , the vNF taking charge of this role may be a network slice selection function (NSSF) wherein the response message comprises allowed network slice selection assistance information (NSSAI), wherein the allowed NSSAI is NSSAI of the VPLMN (Lee, see paragraph[0090], the term "slice information (slice info)" denotes network slice selection assistance information (NSSAI) or single NSSAI (s-NSSAI); the NSSAI is a collection of S-NSSAI; the slice info for an HPLMN denotes the slice information value determined by the HPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the HPLMN; the slice info for a VPLMN denotes the slice information value determined by a VPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the VPLMN based on the agreement between HPLMN and VPLMN), and the response message further comprises another NSSAI of a home public land mobile network (HPLMN) that corresponds to the NSSAI of the VPLMN, the NSSAI of the VPLMN and the another NSSAI of the HPLMN are two different NSSAI (Lee,   see paragraph [0108-0110], FIG. 8A,  a subscriber information database (UDM) may replace from the selected slice info for the HPLMN with the slice info for the VPLMN value based on the roaming agreements and include the slice info for the VPLMN in the message; the AMF may determine whether the slice info for the VPLMN received from the UDM indicates a slice currently available in the VPLMN based on the local policy and roaming agreements; if the terminal has not requested any slice, the slice allowed for use by the terminal  may be a default slice selected based on the subscription information stored in the UDM, and afterward, when the terminal requests for PDU session setup, the terminal sends the PDU session setup request message including the S-NSSAI value of the VPLMN mapped to the application).  
  
Regarding claim 18: Lee discloses the  system according to claim 17, wherein the response message further comprises slice instance identification information corresponding to each single network slice selection assistance information (S-NSSAI) in the allowed NSSAI(Lee, see paragraph[0090], an NSSAI  is a collection of S-NSSAI the slice info for an HPLMN denotes the slice information value determined by the HPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the HPLMN; the slice info for a VPLMN denotes the slice information value determined by a VPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the VPLMN based on the agreement between HPLMN and VPLMN, and see paragraph [0103], an AMF may determine whether the slice info for the VPLMN that is received from the UDM indicates the slice currently available in the VPLMN based on the local policy and roaming agreements, and the AMP sends the terminal a registration accept message including the finally determined allowed slice info for the VPLMN, and see FIG. 11, for slice selection request and response. Note: the slices corresponding to a terminal in HPLMN and VPLMN are allowed NSSAI, and NSSAI is a collection of S-NSSAI).  

Regarding claim 19: Lee discloses the  system according to claim 17, wherein the first request message comprises first NSSAI, the allowed NSSAI is determined based on the first NSSAI, and one of: the first NSSAI is associated with subscribed NSSAI, the first NSSAI is associated with configured NSSAI, or the first NSSAI is associated with the subscribed NSSAI and the configured NSSAI(Lee,  see paragraph [0112-0113], there are many factors involved to determine the allowed slices corresponding to HPLMN and VPLMN, an AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements, i.e., the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy; and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN and slice info for the HPLMN that corresponds to VPLMN allowed slices, i.e., after determining the allowed slice info for the HPLMN, the UDM may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value for use in the VPLMN as the subscription  by the terminal; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy; the AMF sends the terminal the registration accept message including the allowed slice info for the VPLMN and the slice info for the HPLMN to correspond each other  ).  
 
Regarding claim 20: Lee discloses the  system according to claim 17, wherein the first request message comprises identification information of the terminal device Lee, see paragraph[0136], FIG. 11, a terminal registration process in a roaming network where a slice selection and mapping operation may be performed by a network function, rather than  by an AMF and UDM where the subscription information is queued or stored  as disclosed in paragraph [0139], where a vNF determines a slice available for use by the identified  terminal by communicating with an hNF; the hNF may be a network slice selection function for administrating network slices of the HPLMN, a network repository function for administrating network nodes of the HPLMN or a UDM for managing subscriber information, wherein the NSSF node is further configured to queue subscription information of the terminal device based on the identification information(Lee,  see paragraphs [0137-0138], FIG. 11, the terminal (UE) sends a registration request message for connection to a VPLMN, the AMF sends the UDM a subscription request, and the UDM sends the AMF a subscription response, the AMF sends to a vNF the slice information requested by the terminal, the vNF may be a network slice selection function for administrating network slices of the VPLMN or a network repository function for administrating network nodes of the VPLMN, and see paragraph  [0154] , the vNF taking charge of this role may be a network slice selection function (NSSF) and serving each  subscription in the based on registration identification) wherein the subscription information comprises subscribed NSSAI of the terminal device, and the allowed NSSAI is associated with the subscribed NSSAI (Lee,  see paragraphs [0112-0113], an AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements, i.e., the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy; and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN and slice info for the HPLMN that corresponds to VPLMN allowed slices, i.e., after determining the allowed slice info for the HPLMN, the UDM may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value for use in the VPLMN as the subscription  by the terminal; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy; the AMF sends the terminal the registration accept message including the allowed slice info for the VPLMN and the slice info for the HPLMN to correspond each other  .  

Regarding claim 21: Lee discloses the  system according to claim 20, wherein the subscription information of the terminal device further comprises a type of the terminal device, and the first request message further comprises the type of the terminal device(Lee, see paragraph [0112] Upon receipt of the registration request message, the AMF may send the UDM the subscription request message including the requested slice info for the HPLMN that has been received from the terminal, where the UDM may finally select a slice for use by the terminal based on the subscription information and send the AMF the subscription response message including the allowed slice info for the HPLMN; the AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy, and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN).  

Regarding claim 22: Lee discloses the  system according to claim 17, wherein the response message further comprises service area information corresponding to the allowed NSSAI(Lee, see paragraph [0112] Upon receipt of the registration request message, the AMF may send the UDM the subscription request message including the requested slice info for the HPLMN that has been received from the terminal, where the UDM may finally select a slice for use by the terminal based on the subscription information and send the AMF the subscription response message including the allowed slice info for the HPLMN; the AMF may replace the allowed slice info for the HPLMN with the slice info for the VPLMN as a value corresponding to the VPLMN based on the roaming agreements; the AMF may finally determine the allowed slice info for the VPLMN as the slice to be provided to the terminal based on the local policy, and the AMF may send the terminal the registration accept message including the allowed slice info for the VPLMN).  

Regarding claim 23: Lee discloses wherein the NSSF node is further configured to send a correspondence between NSSAI and a service area of the NSSAI to the AMF (Lee, see paragraph [0137-0138], FIG. 11, the terminal (UE) sends a registration request message for connection to a VPLMN, the AMF sends the UDM a subscription request, and the UDM sends the AMF a subscription response, the AMF sends to a vNF the slice information requested by the terminal, the vNF may be a network slice selection function for administrating network slices of the VPLMN or a network repository function for administrating network nodes of the VPLMN, and see paragraph  [0154] , the vNF taking charge of this role may be a network slice selection function (NSSF)).

Regarding claim 24: Lee discloses the  method according to claim 1, wherein the response message further comprises slice instance identification information corresponding to each S-NSSAI in the NSSAI of the HPLMN(Lee, see paragraph[0090], an NSSAI  is a collection of S-NSSAI the slice info for an HPLMN denotes the slice information value determined by the HPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the HPLMN; the slice info for a VPLMN denotes the slice information value determined by a VPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the VPLMN based on the agreement between HPLMN and VPLMN, and see paragraph [0103], an AMF may determine whether the slice info for the VPLMN that is received from the UDM indicates the slice currently available in the VPLMN based on the local policy and roaming agreements, and the AMP sends the terminal a registration accept message including the finally determined allowed slice info for the VPLMN, and see FIG. 11, for slice selection request and response. Note: the slices corresponding to a terminal in HPLMN and VPLMN are allowed NSSAI, and NSSAI is a collection of S-NSSAI).  

Regarding claim 25: Lee discloses the  system according to claim 17, wherein the response message further comprises slice instance identification information corresponding to each S-NSSAI in the NSSAI of the HPLMN(Lee, see paragraph[0090], an NSSAI  is a collection of S-NSSAI the slice info for an HPLMN denotes the slice information value determined by the HPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the HPLMN; the slice info for a VPLMN denotes the slice information value determined by a VPLMN mobile communication operator, i.e., NSSAI or S-NSSAI available in the VPLMN based on the agreement between HPLMN and VPLMN, and see paragraph [0103], an AMF may determine whether the slice info for the VPLMN that is received from the UDM indicates the slice currently available in the VPLMN based on the local policy and roaming agreements, and the AMP sends the terminal a registration accept message including the finally determined allowed slice info for the VPLMN, and see FIG. 11, for slice selection request and response. Note: the slices corresponding to a terminal in HPLMN and VPLMN are allowed NSSAI, and NSSAI is a collection of S-NSSAI).   

Response to Arguments
Applicant's arguments filed 01/11/2022have been fully considered but they are not persuasive. See below:

The  secondary reference Velve has been changed based on the arguments presented and the replacement for this reference prior art is Lee, the primary reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                   /PHIRIN SAM/        Primary Examiner, Art Unit 2476